
	

116 HR 1065 : Social Media Use in Clearance Investigations Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1065
		IN THE SENATE OF THE UNITED STATES
		February 12, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To provide for a study on the use of social media in security clearance investigations.
	
	
 1.Short titleThis Act may be cited as the Social Media Use in Clearance Investigations Act of 2019. 2.Study on use of social media in security clearance investigationsNot later than 6 months after the date of enactment of this Act, the Director of the Office of Management and Budget shall submit to Congress a report on the examination of social media activity during security clearance investigations, including—
 (1)the current use of publicly available social media in security clearance background investigations; (2)any legal impediments to examining publicly available social media activity, and whether those impediments are statutory or regulatory in nature;
 (3)the results of any pilot programs to incorporate social media checks in such investigations, including the effectiveness and cost of such programs;
 (4)options for widespread implementation of the examination of social media activity during such investigations; and
 (5)estimates on the cost for such options as part of— (A)all Top Secret investigations; or
 (B)all Secret and Top Secret investigations. Passed the House of Representatives February 11, 2019.Karen L. Haas,Clerk. 